Citation Nr: 1705348	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-18 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to initial disability rating higher than 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from August 1, 2010 to December 14, 2015, exclusive of temporary total ratings.  

2. Entitlement to initial disability rating higher than 20 percent effective December 14, 2015 for intervertebral disc syndrome (IVDS) with spinal fusion L4-5 (previously rated as musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis).  

3. Entitlement to a separate compensable rating for neurological complications associated with the service-connected musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis for the period prior to December 14, 2015.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 2008.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The case was remanded by the Board for further development in August 2012 and August 2015.  Following the August 2015 remand, the VA examiner in a December 2015 VA examination changed the original diagnosis of musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis to a diagnosis of IVDS with spinal fusion L4-5 to reflect the fact that the Veteran underwent lumbar multilevel fusion surgery since the last evaluation.  Subsequently, the RO readjudicated the issue and assigned a new rating for the new diagnosis in an April 2016 rating decision and supplemental statement of the case (SSOC). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board regrets the additional delay; however, another remand of the claim on appeal is necessary because (1) change in law occurred since the previous remand and (2) the remand directives have not been substantially complied with. 

In July 2016, the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 4.59, read together with 38 C.F.R. §§ 4.40 and 4.45, "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The CAVC determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 -active motion, passive motion, weight-bearing, and non-weight-bearing -is required "in every case in which those tests can be conducted."  Id., at 168, n.7.

Here, the VA examinations of record do not contain range of motion testing results in its entirety as required by Correia; specifically, it lacks discussions for pain associated with passive motion, as well as that with non-weight-bearing motion.  The Board recognizes that the RO assigned a new rating for the IVDS and gave initial ratings for left and right sciatic nerve radiculopathy associated with musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis.  March 2016 rating decision.  However, those ratings are based on an inadequate examination, which does not meet the criteria under Correia.  As such, a new examination is required to evaluate all of the Veteran's claims at issue.  

Further, there was not substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance). But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

First, the RO failed to readjudicate, as required by the previous remand and by law, the Veteran's claim for entitlement to an initial disability rating higher than 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from August 1, 2010 to December 14, 2015, exclusive of temporary total ratings.  Even though the diagnosis was changed to IVDS as of December 2015, the Veteran's claim for entitlement to a higher rating for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis during the period before December 2015 still stands.  The RO's failure to include readjudication of this claim constitutes a Stegall violation.  

Second, in the previous remand, the Board noted that there was evidence of lumbar radiculopathy as early as June 2009, but found that the evidence of record was insufficient to determine whether the Veteran was entitled to a separate, compensable rating for neurological manifestations of the lumbar spine.  Consequently, the Board asked the medical examiner to make medical determination on this issue in the VA examination to be scheduled.  However, the medical examiner in December 2015 VA examination failed to address this issue for the period prior to the examination date in violation of Stegall. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic-type examination to address the nature and severity of his IVDS in light of the now-required pain testing.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner must in particular include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, for the thoracolumbar spine.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

The examiner should determine whether and to what extent the Veteran has experienced any neurological disability associated with his lumbar spine disability and provide an approximate date for such neurological disability began.  The examiner must also identify the specific nerve(s) affected together with the functional impairment caused.  A complete rationale should be provided for any opinion expressed. 

The examiner must also distinguish, to the extent possible, any pertinent symptoms and functional limitations attributable to the Veteran's service-connected thoracolumbar spine disorder and any other lower back disabilities.  If the symptoms and functional limitations caused by the varied diagnoses cannot be separated, the examiner must so state and explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

2. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. Then, the AOJ should readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



